EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
                    THIS EMPLOYMENT AGREEMENT is made as of the 1st day of
November, 2005 (the “Execution Date”) by and between Brandywine Operating
Partnership, L.P., a Delaware limited partnership (the “Company”) and Robert K.
Wiberg (the “Employee”).
 
                    WHEREAS, the Company desires to employ the Employee, and the
Employee desires to be employed by the Company, upon the terms and conditions
hereinafter set forth.
 
                    NOW, THEREFORE, in consideration of the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree as follows:
 
                    1.          Effectiveness of this Agreement. 
Notwithstanding anything herein to the contrary, including, without limitation,
the execution and delivery of this Agreement as of the Execution Date, this
Agreement shall not become effective for any purpose unless and until the REIT
Merger has been consummated.  Upon the consummation of the REIT Merger, this
Agreement shall become fully effective as if executed and delivered on the date
of such consummation (the “Effective Date”).  The term “REIT Merger” has the
meaning given to it in the Agreement and Plan of Merger dated as of October 3,
2005 (the “Merger Agreement”) by and among Brandywine Realty Trust, a Maryland
real estate investment trust, the Company, Brandywine Cognac I LLC, a Maryland
limited liability company, Brandywine Cognac II LLC, a Delaware limited
liability company, Prentiss Properties Trust, a Maryland real estate investment
trust (“PPT”), and Prentiss Properties Acquisition Partners, L.P., a Delaware
limited partnership (together with PPT and their respective direct and indirect
subsidiaries, “Prentiss”).
 
                    2.          Employment and Term.  The Company hereby employs
the Employee and the Employee hereby accepts employment with the Company for the
period commencing on the Effective Date and, unless such employment is sooner
terminated as provided herein, terminating at 5:00 p.m. on the second (2d)
anniversary of the Effective Date.  Such two-year period of employment as the
same may be reduced as provided herein upon an earlier termination of the
Employee’s employment, is referred to herein as the “Term.”  At the end of the
Term, the Employee’s employment with the Company shall automatically continue
thereafter on an “at will” basis and, accordingly, Sections 5.1-5.3 of this
Agreement shall have no further force or effect and the Company may terminate
the employment of Employee at any time and for any reason, or for no reason.
 
                    3.          Duties.  During the Term, the Employee shall
serve the Company as its Executive Vice President and Managing Director of
Operations (the “Position”).  Employee shall report to Gerard Sweeney, the
Company’s President and Chief Executive Officer.  The Employee shall serve the
Company faithfully and to the best of his ability and shall devote his full work
time, attention, skill, and efforts to the performance of the duties required by
and appropriate for the Position.  The Employee shall perform such specific
duties and responsibilities within the scope of the Position as may be
reasonably assigned to him from time to time by the Company.  The Employee
agrees to comply with all Company policies in effect from time to time and to
comply with all laws, rules, and regulations, including, without limitation,
those applicable to the Company.
 

--------------------------------------------------------------------------------


 
                    4.          Compensation.  The Company shall pay the
Employee, and the Employee hereby agrees to accept, as compensation for all
services to be rendered to the Company the compensation set forth in Section 4
of this Agreement.
 
                                        4.1  Salary.  The Company shall pay the
Employee an annual salary of Two Hundred Fifty Thousand Dollars ($250,000.00).
 
                                        4.2  2005 Bonus.  For the 2005 calendar
year, the Employee will receive a bonus in the amount of Seventy-Five Thousand
Dollars ($75,000.00), payable on the earlier of the Effective Date or December
31, 2005.  The Company notes that this bonus is recognized for services
performed while employed by Prentiss.
 
                                        4.3  2005 Restricted Shares.  Upon the
consummation of the REIT Merger, the Employee will be issued Thirteen Thousand
Eight Hundred (13,800) 2005 Brandywine Stock Grants which shall vest
immediately.  The Employee will also be issued an additional Six Thousand Nine
Hundred (6,900) 2005 Brandywine Stock Grants in accordance with “Exhibit
A” which shall vest on the third anniversary of the date of grant.
 
                                        4.4  2006 and Future Years Incentive
Compensation.  The Company is developing a new incentive compensation plan for
2006 and future years.  This new plan will include a cash bonus component and an
equity stock component.  This new plan will provide the Employee with the
opportunity to earn total compensation not less than the amount the Employee
currently has the opportunity to earn at Prentiss.  Exact levels of compensation
will be dependent upon Company, regional, and individual performance in
accordance with the terms of the plan.  However, the Employee acknowledges that
he will not be eligible for any payment made by the Company to other Company
employees under the Company’s 2005 incentive compensation plan, which will be
payable in 2006.
 
                                        4.5  Benefits.  During the Term, the
Employee shall be eligible for medical and dental benefits, short and long term
disability coverage and life insurance benefits that the Company provides
generally for its executive officers in accordance with the terms of the
respective plans; provided, however, that nothing herein shall be deemed to
require the Company to adopt or maintain any particular plan or policy.  If the
Company terminates the Employee’s employment without Cause (as defined in
Section 5.3 of this Agreement) or the Employee terminates the Employee’s
employment for Good Reason (as defined in Section 5.3 of this Agreement), the
Employee shall receive the benefits defined in the Prentiss Properties Trust
Change in Control Severance Protection Plan for Key Employees dated as of
October 3, 2005.
 
                                        4.6  Vacation.  During the Term, the
Employee shall receive four weeks paid vacation during each calendar year.
 
                                        4.7  Reimbursement of Expenses.  The
Company shall reimburse Employee for all reasonable, ordinary and necessary
business expenses incurred by the Employee during the term in connection with
the performance of the Employee’s duties hereunder in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.  The Company agrees that the types and amounts of reimbursements
 
-2-

--------------------------------------------------------------------------------


 
will not be less than the types and amounts of reimbursements permitted under
current Prentiss reimbursement practices.
 
                                        4.8  Payment.  Payment of all
compensation to Employee hereunder shall be made in accordance with the terms of
this Agreement and applicable Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
withholdings and taxes (collectively, “Taxes”).
 
                                        4.9  Benefits Based On Tenure of
Employment.  The Company agrees that to the extent that any benefit provided
pursuant to this Agreement is based in whole or in part on tenure of employment,
then the Employee will be credited with his prior years of employment with
Prentiss when calculating tenure of employment.
 
                    5.          Termination.
 
                                        5.1  During the Term, if the Company
terminates the Employee’s employment for Cause (as defined in Section 5.3 of
this Agreement) or the Employee terminates the Employee’s employment for a
reason other than Good Reason (as defined in Section 5.3 of this Agreement), the
Employee shall be entitled to salary accrued but unpaid as of the date of such
termination, and the Employee shall no longer be entitled to receive any other
payments, rights or benefits under this Agreement, and the Company shall not
have any further obligation to the Employee pursuant to this Agreement, except
(x) as provided to the contrary under the terms of any benefit plan in which he
participates and pursuant to any federal or state law regarding the continuation
of coverage under the Company’s group health plan and (y) as provided in Section
5.2 of this Agreement.
 
                                        5.2  During the Term, if the Company
terminates the Employee’s employment for a reason other than Cause (as defined
in Section 5.3 of this Agreement), including death or disability, or the
Employee terminates the Employee’s employment for Good Reason (as defined in
Section 5.3 of this Agreement), then (x) the Company shall pay to the Employee
salary accrued but unpaid as of the date of such termination, (y) the Company
shall pay to the Employee the payments and benefits defined under the Prentiss
Properties Trust Change in Control Severance Protection Plan for Key Employees
dated as of October 3, 2005.
 
                                        5.3  The term “Cause” shall mean: (i)
any material breach by the Employee of any of the terms or provisions of this
Agreement which the Employee fails to cure within fifteen (15) days after
written notice thereof has been provided to the Employee by the Company; or (ii)
the Employee’s conviction on a felony or a crime involving moral turpitude or
substance abuse; or (iii) the Employee’s misappropriation of funds.  The term
“Good Reason” shall mean: (i) the Company requiring the Employee’s relocation
more than fifty (50) miles from the Employee’s primary office subsequent to the
Effective Date, without such Employee’s consent; or (ii) a material adverse
alteration in the nature of the Employee’s position, provided that (x) a change
of title, or (y) a change of reporting and, in either case, a concomitant change
of duties, shall not be considered a material adverse alteration unless the
duties are materially inconsistent with the Employee’s duties at the time of the
Effective Date; or (iii) the Employee is excluded from the Company’s (or upon a
Change in Control, its successor’s) long term incentive plan or reduction by the
Company of the Employee’s annual base salary or target bonus; or
 
-3-

--------------------------------------------------------------------------------


 
(iv) an assignment of duties to the Employee that is materially inconsistent
with the Employee’s job description at the time of the Effective Date; or (v) a
“Change in Control” of the Company after the Effective Date (provided the
Employee elects to resign within thirty (30) days of the Change in Control). 
The term “Change in Control” has the meaning provided to it in the Company’s
Amended and Restated 1997 Long-Term Incentive Plan.
 
                                        5.4  The Company and the Employee agree
that the REIT Merger constitutes a “Change in Control” for purposes of and as
defined in Section 2.7 of the Prentiss Properties Trust Change in Control
Severance Protection Plan for Key Employees dated as of October 3, 2005, that
this Agreement is not meant to any way reduce or eliminate any right or benefit
to which the Employee is entitled under that Plan, and that any ambiguity or
conflict between that Plan and this Agreement shall be resolved in favor of the
Employee.
 
                                        5.5  If the Company terminates the
Employee’s employment after the Term, then the Employee will be entitled to
severance payments consistent with the Company’s past practices for comparable
employees.  To the extent that any severance benefit is based in whole or in
part on tenure of employment, then the Employee will be credited with his prior
years of employment with Prentiss when calculating tenure of employment.
 
                    6.          Confidential Information.  The Company shall
provide the Employee with the confidential and proprietary information
concerning the Company.  Both during the Term and at all times thereafter, the
Employee shall not disclose such information to any other person or entity.
 
                    7.          Restrictive Covenants.
 
                                        7.1  The Employee agrees that, during
the two-year period immediately following the Effective Date of this Agreement,
the Employee shall not directly or indirectly solicit, divert away, or attempt
to divert away any commercial real estate business with the Company to another
company, business, or individual.  The Employee agrees that, during the two-year
period immediately following the Effective Date of this Agreement, the Employee
shall not engage (as owner, employee, consultant, independent contractor,
director, officer, agent or otherwise) in any business which is the same as,
similar to, or in competition with, the commercial real estate activities of the
Company to the extent that such business concerns commercial real estate
properties located within 75 miles of the primary office at which Employee is
principally employed or within 75 miles of the Company’s headquarters.  “Similar
to” shall mean, without limitation, any commercial real estate activity
(including developing, managing and/or leasing office, industrial, residential
and retail).
 
                                        7.2  During the Term, if the Company
terminates the Employee’s employment for Cause (as defined in Section 5.3 of
this Agreement) or the Employee terminates the Employee’s employment for a
reason other than Good Reason (as defined in Section 5.3 of this Agreement),
then the Employee will not, during the three-year period immediately following
the Effective Date of this Agreement, directly or indirectly (i) solicit,
induce, or attempt to influence, any employee of the Company or any of its
affiliates to terminate employment; or (ii) interfere with the relationship
between the Company and its existing or prospective tenants, including without
limitation encouraging a tenant to terminate, or elect not to renew, its lease
 
-4-

--------------------------------------------------------------------------------


 
with the Company; or (iii) interfere with the relationship between the Company
and any service providers to the Company.
 
                                        7.3  Notwithstanding anything to the
contrary contained herein, the restrictions contained in Section 7 of this
Agreement shall not be applicable if the Company terminates the Employee’s
employment for a reason other than Cause (as defined in Section 5.3 of this
Agreement) or the Employee terminates the Employee’s employment for Good Reason
(as defined in Section 5.3 of this Agreement).
 
                                        7.4  The Employee acknowledges that the
restrictions contained herein, in view of the nature of the business in which
Employee has been engaged, are reasonable and necessary to protect the
legitimate interest of the Company, and that any violation of these restrictions
would result in irreparable injury to the Company.  The Employee acknowledges
that, in the event of a violation of any such restrictions, the Company shall be
entitled to preliminary and permanent injunctive relief as well as an equitable
accounting of all earnings, profits and other benefits arising from such
violation which rights shall be cumulative and in addition to any other rights
or remedies to which Company may be entitled.  In the event that the Employee
shall violate the foregoing restrictions, the period of non-competition referred
to above shall be extended by a period of time equal to that period beginning
when such violation commenced, and ending when the activities constituting such
a violation shall have finally been terminated in good faith.
 
                    8.          Representations, Warranties and Covenants of the
Employee.
 
                                        8.1  The Employee represents and
warrants to the Company that there are no restrictions, agreements or
understandings to which the Employee is a party which would prevent or make
unlawful the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would limit the performance by the Employee of the
obligations hereunder.
 
                                        8.2  The Employee covenants that in
connection with his provision of services to the Company, he shall not breach
any obligation (legal, statutory, contractual or otherwise) to any former
employer or other person, including, but not limited to obligations relating to
confidentiality and proprietary rights.
 
                    9.          Survival of Provisions.  The provisions of this
Agreement set forth in Sections 5.5, 6, 7, and 11 hereof shall survive the
termination of the Employee’s employment hereunder for the purposes provided for
therein.
 
                    10.        Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Employee and
their respective successors, executors, administrators, heirs and/or assigns;
provided that the Employee shall not make any assignment of this Agreement or
any interest herein, by operation of law or otherwise, without the prior written
consent of the Company.  The Company agrees that its obligations under this
Agreement are binding upon any successors or assigns.
 
                    11.        Assistance in Litigation.  Employee shall
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or that may be
 
-5-

--------------------------------------------------------------------------------


 
brought in the future against or on behalf of the Company that relate to events
or occurrences that transpired while Employee was employed by the Company. 
Employee’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times.  Employee also shall cooperate fully with the Company in
connection with any investigation or review by any federal, state, or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Employee was employed by the Company.  The
Company will pay Employee a reasonable hourly rate for Employee’s cooperation
pursuant to this Section.  The Company will reimburse the Employee for
reasonable attorney’s fees and costs incurred as a result of his compliance with
this Section.  Nothing in this Agreement limits the Employee’s rights under the
Indemnification Agreement dated November 5, 2004 or any other applicable
agreement or insurance policy.
 
                    12.          Notices.  All notices and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, mailed by certified mail
(return receipt requested) or sent by overnight delivery service, or facsimile
transmission (with electronic confirmation of successful transmission) to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient:
 
 
If to the Company:
Brandywine Realty Trust
 
 
401 Plymouth Road Suite 500
 
 
Plymouth Meeting, PA 19462
 
 
Attn:  Gerard H. Sweeney
 
 
President and CEO
 
 
Fax: (610) 832-4919
 
 
 
 
If to Employee:
Bob Wiberg
 
 
3016 N. Pollard Street
 
 
Arlington, VA 22207

 
Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission, telex or personal delivery, on the date of actual transmission or,
as the case may be, personal delivery.
 
                    13.          Entire Agreement; Amendments.  This Agreement
contains the entire agreement and understanding of the parties hereto relating
to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
between the parties hereto relating to the employment of the Employee with the
Company.  This Agreement may not be changed or modified, except by an agreement
in writing signed by each of the parties hereto.
 
-6-

--------------------------------------------------------------------------------


 
                    14.          Waiver.  The waiver of the breach of any term
or provision of this Agreement shall not operate as or be construed to be a
waiver of any other or subsequent breach of this Agreement.
 
                    15.          Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Virginia,
without regard to the principles of conflicts of laws of any jurisdiction.
 
                    16.          Invalidity.  If any provision of this Agreement
shall be determined to be void, invalid, unenforceable or illegal for any
reason, the validity and enforceability of all of the remaining provisions
hereof shall not be affected thereby. 
 
                    17.          Section Headings.  The section headings in this
Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.
 
                    18.          Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.
 

          IN WITNESS WHEREOF, the parties have caused this Employment Agreement
to be executed the day and year first written above.

 

 
BRANDYWINE OPERATING PARTNERSHIP, L.P., By: Brandywine Realty Trust, its general
partner
 
 
 
 
By:
/s/ Gerard H. Sweeney
 

--------------------------------------------------------------------------------

 
 
Gerard H. Sweeney
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
/s/ Robert K. Wiberg
 

--------------------------------------------------------------------------------

 
 
[Employee]

 

-7-

--------------------------------------------------------------------------------


 
EXHIBIT 10.1
 
EXHIBIT A
 
BRANDYWINE REALTY TRUST
RESTRICTED SHARE AWARD
 
                    This is a Restricted Share Award dated as of _________,
200__, from Brandywine Realty Trust, a Maryland real estate investment trust
(the “Company”) to _________ (“Grantee”).  Terms used herein as defined terms
and not defined herein have the meanings assigned to them in the Brandywine
Realty Trust 1997 Long-Term Incentive Plan, as amended from time to time (the
“Plan”).
 
                    1.     Definitions.  As used herein:
 
                            (a)          “Award” means the award of Restricted
Shares hereby granted.
 
                            (b)          “Board” means the Board of Trustees of
the Company, as constituted from time to time.
 
                            (c)          “Cause” means “Cause” as defined in the
Plan.
 
                            (d)          “Change of Control” means “Change of
Control” as defined in the Plan.
 
                            (e)          “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and any successor thereto.
 
                            (f)          “Committee” means the Committee
appointed by the Board in accordance with Section 2 of the Plan, if one is
appointed and in existence at the time of reference.  If no Committee has been
appointed pursuant to Section 2, or if such a Committee is not in existence at
the time of reference, “Committee” means the Board.
 
                            (g)          “Date of Grant” means __________, the
date on which the Company awarded the Restricted Shares.
 
                            (h)          “Disability” means “Disability” as
defined in the Plan.
 
                            (i)          “Employer” means the Company or the
Subsidiary for which Grantee is performing services on the applicable Vesting
Date.
 
                            (j)          “Fair Market Value” means “Fair Market
Value” as defined in the Plan.
 
                            (k)          “Restricted Period” means, with respect
to each Restricted Share, the period beginning on the Date of Grant and ending
on the applicable Vesting Date for such Restricted Share.
 
                            (l)          “Restricted Shares” means the ____
Shares which are subject to vesting and forfeiture in accordance with the terms
of this Award.
 
A-1

--------------------------------------------------------------------------------


 
                            (m)          “Rule 16b-3” means Rule 16b-3
promulgated under the 1934 Act, as in effect from time to time.
 
                            (n)          “Share” means a common share of
beneficial interest, $.01 par value per share, of the Company, subject to
substitution or adjustment as provided in Section 3(c) of the Plan.
 
                            (o)          “Subsidiary” means, with respect to the
Company, a subsidiary company, whether now or hereafter existing, as defined in
section 424(f) of the Code, and any other entity 50% or more of the economic
interests in which are owned, directly or indirectly, by the Company.
 
                            (p)          “Vesting Date” means the date on which
the restrictions imposed under Paragraph 3 on a Restricted Share lapse, as
provided in Paragraph 4.
 
                    2.     Grant of Restricted Shares.  Subject to the terms and
conditions set forth herein and in the Plan, the Company hereby grants to
Grantee the Restricted Shares.  Grantee shall pay to the Company $.01 per
Restricted Share granted to him.
 
                    3.     Restrictions on Restricted Share.  Subject to the
terms and conditions set forth herein and in the Plan, prior to the Vesting Date
in respect of Restricted Shares, Grantee shall not be permitted to sell,
transfer, pledge or assign such Restricted Shares.  Share certificates
evidencing Restricted Shares shall be held in custody by the Company until the
restrictions thereon have lapsed.  Concurrently herewith, Grantee shall deliver
to the Company a share power, endorsed in blank, relating to the Restricted
Shares covered by the Award.  During the Restricted Period, share certificates
evidencing Restricted Shares shall bear a legend in substantially the following
form:
 
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE BRANDYWINE
REALTY TRUST 1997 LONG-TERM INCENTIVE PLAN, AS AMENDED, AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND BRANDYWINE REALTY TRUST.  COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF BRANDYWINE REALTY
TRUST AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER WITHOUT CHARGE UPON REQUEST
TO THE SECRETARY OF THE COMPANY.

 
                    4.     Lapse of Restrictions for Restricted Shares.
 
                            (a)     Subject to the terms and conditions set
forth herein and in the Plan, the restrictions set forth in Paragraph 3 on each
Restricted Share that has not been forfeited as provided in Paragraph 5 shall
lapse on the applicable Vesting Date in respect of such Restricted Share,
provided that either (i) on the Vesting Date, Grantee is, and has from the Date
of Grant continuously been, an employee of the Company or a Subsidiary during
the Restricted Period, or
 
A-2

--------------------------------------------------------------------------------


 
(ii) Grantee’s termination of employment before the Vesting Date occurred
because of Grantee’s death or Disability.
 
                              (b)     Subject to Paragraph 4(a), a Vesting Date
for Restricted Shares subject to the Award shall occur in accordance with the
following schedule:
 
                                        (i)     100% on the third anniversary of
the Date of Grant.
 
                              (c)     Notwithstanding Paragraph 4(b), a Vesting
Date for all Restricted Shares shall occur upon the occurrence of a Change of
Control, and the Restricted Shares, to the extent not previously vested, shall
thereupon vest in full, provided that (i) as of the date of the Change of
Control, Grantee is, and has from the Date of Grant continuously been, an
employee of the Company or a Subsidiary or (ii) Grantee’s termination of
employment before the date of the Change of Control occurred because of
Grantee’s death or Disability.
 
                    5.     Forfeiture of Restricted Shares.
 
                            (a)     Subject to the terms and conditions set
forth herein, if Grantee terminates employment with the Company and all
Subsidiaries prior to the Vesting Date for a Restricted Share for reasons other
than death or Disability, Grantee shall forfeit any such Restricted Share which
has not vested as of such termination of employment.  Grantee shall not forfeit
Restricted Shares which have not vested as of Grantee’s termination of
employment with the Employer because of death or Disability.  Upon a forfeiture
of the Restricted Shares as provided in this Paragraph 5, the Restricted Shares
shall be deemed canceled.
 
                            (b)     The provisions of this Paragraph 5 shall not
apply to Restricted Shares as to which the restrictions of Paragraph 3 have
lapsed.
 
                    6.     Rights of Grantee.  During the Restricted Period,
with respect to the Restricted Shares, Grantee shall have all of the rights of a
shareholder of the Company, including the right to vote the Restricted Shares
and the right to receive any distributions or dividends payable on Shares.
 
                    7.     Notices.  Any notice to the Company under this Award
shall be made to:
 
 
Brandywine Realty Trust
 
401 Plymouth Road
 
Suite 500
 
Plymouth Meeting, PA  19462
 
Attention:  Chief Financial Officer

 
or such other address as may be provided to Grantee by written notice.  Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.
 
                    8.     Securities Laws.  The Committee may from time to time
impose any conditions on the Restricted Shares as it deems necessary or
advisable to ensure that the Plan
 
A-3

--------------------------------------------------------------------------------


 
satisfies the conditions of Rule 16b-3, and that Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.
 
                    9.     Delivery of Shares.  Upon a Vesting Date, the Company
shall notify Grantee (or Grantee’s legal representatives, estate or heirs, in
the event of Grantee’s death before a Vesting Date) that the restrictions on the
Restricted Shares have lapsed.  Within ten (10) business days of a Vesting Date,
the Company shall, without payment from Grantee for the Restricted Shares,
deliver to Grantee a certificate for the Restricted Shares without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, under Paragraph 8, provided that no certificates for
Shares will be delivered to Grantee until appropriate arrangements have been
made with Employer for the withholding of any taxes which may be due with
respect to such Shares.  The Company is authorized to withhold from any cash
remuneration then or thereafter payable to Grantee an amount sufficient to cover
required tax withholdings and is further authorized to cancel a number of Shares
for which the restrictions have lapsed having an aggregate Fair Market Value
equal to the required tax withholdings.  The Company may condition delivery of
certificates for Shares upon the prior receipt from Grantee of any undertakings
which it may determine are required to assure that the certificates are being
issued in compliance with federal and state securities laws.  The right to
payment of any fractional Shares shall be satisfied in cash, measured by the
product of the fractional amount times the fair market value of a Share on the
Vesting Date, as determined by the Committee.
 
                  10.     Award Not to Affect Employment.  The Award granted
hereunder shall not confer upon Grantee any right to continue in the employment
of the Company or any Subsidiary.
 
                  11.     Miscellaneous.
 
                            (a)     The address for Grantee to which notice,
demands and other communications are to be given or delivered under or by reason
of the provisions hereof shall be the Grantee’s address as reflected in the
Company’s personnel records.
 
                            (b)     This Award and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed in accordance with the laws of Pennsylvania.
 
 
BRANDYWINE REALTY TRUST
 
 
 
 
BY:
 
 
 

--------------------------------------------------------------------------------

 
TITLE:
President and Chief Executive Officer

 
A-4

--------------------------------------------------------------------------------